804 F.2d 1251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Spencer Elbert WHITEHEAD, Appellant,v.COMMONWEALTH OF VIRGINIA;  Department of Corrections;  St.Brides Correctional Center;  John Doe, Chief of MedicalServices, Department of Corrections;  Mary Doe, Warden, St.Bride's Correctional Center;  James Doe, Chief of MedicalServices, St. Bride's Correctional Center;  Sally Doe,Medical Technical, St. Bride's Correctional Center (known toplaintiff as Kent);  Mz. Greene, Nurse, St. Bride'sCorrectional Center;  Leonard Racette, PowerplantSuperintendent, St. Bride's Correctional Center;  CharlesDoe, Officer, St. Bride's Correctional Center (known toplaintiff as Lt. Everet);  Mable Doe, Chief of Security, St.Bride's Correctional Center;  Appellees.
No. 86-7148.
United States Court of Appeals, Fourth Circuit.
Submitted July 3, 1986.Decided Nov. 11, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, District Judge.  (C/A No. 84-753-N)
Spencer Elbert Whitehead, appellant pro se.
Eric Karl Gould Fiske, Office of the Attorney General, and Elizabeth M. Allen, for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Whitehead v. Commonwealth, C/A No. 84-753-N (E.D.Va., April 11, 1986).


2
AFFIRMED.